DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment dated 8/16/2019.
Claims 1-20 are pending.
Claims 1 and 12 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 6/13/2019, 8/16/2019, and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,331,561. Similarities between claim 1 of the instant application and claim 1 of U.S. Patent No. 10,331,561  are shown in the following table in bold:
Claim 1, instant application
Claim 1, U.S. Patent No. 10,331,561
1. A method for operating a flash memory cache while rebuilding an index for segments stored in the flash memory cache, the method comprising: rebuilding the index by: reading headers of containers stored in the flash memory cache, each of the containers storing segments, wherein the headers contain sufficient information to index the segments without accessing the segments stored in the containers; and updating the index with information extracted from the headers of the containers, wherein the information includes identifiers of segments stored in the containers and locations of the segments in the containers; and adding a segment to the flash memory cache in parallel with updating the index.
1. A method for rebuilding an index for segments stored in a flash memory, the method comprising:
when the index, which is stored in a memory, to the segments stored in the flash memory is lost or corrupted and the index is not backed up in the flash memory, rebuilding the index by:
reading headers of containers stored in the flash memory, wherein the headers contain sufficient information to index the segments stored in the containers without accessing the segments stored in the containers;
updating the index with information extracted from the headers, wherein the information includes identifiers of segments stored in the containers and locations of the segments in the containers; and
performing lookup operations into the flash memory for segments while rebuilding the index, wherein the lookup operations are performed including when the index rebuild is in progress.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135